Citation Nr: 0948640	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a condition manifested by 
aching joints, to include as a result of herbicide (Agent 
Orange) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to October 1969, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which declined to reopen the Veteran's claim of 
service connection for a condition manifested by aching 
joints.

The Board notes that the Veteran's January 2008 claim also 
included an upper back condition, a lower back condition, and 
non-movement of three fingers of the left hand, all of which 
he attributed to his herbicide (Agent Orange) exposure.  
These conditions, along with aching joints, were addressed in 
the VCAA notice letter sent in January 2008.  However, while 
they received passing mention in the rating decision on 
appeal, these conditions have not been fully adjudicated.  
Therefore, they are referred to the RO for appropriate 
action.

The issue of service connection for a condition manifested by 
aching joints, to include as a result of herbicide exposure 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision of October 1994 denied 
service connection for a condition manifested by aching 
joints due to herbicide (Agent Orange) exposure.

2.  Evidence received since the October 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service 
connection for a condition manifested by aching joints due to 
herbicide (Agent Orange) exposure is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received since the 
October 1994 rating decision, and the claim of service 
connection for a condition manifested by aching joints due to 
herbicide (Agent Orange) exposure is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
a letter dated in January 2008.  The Veteran was notified of 
the evidence needed to reopen the claim of service connection 
for a condition manifested by aching joints, to include as 
due to herbicide exposure to, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, there was no 
evidence of diagnosis of a condition attributable to 
herbicide exposure.  The notice included an explanation of 
the evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The notice also included 
information regarding those conditions for which presumptive 
service connection as a result of herbicide exposure is 
allowed under 38 C.F.R. § 3.309.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the general provisions for the effective date of a claim and 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).  Moreover, to the extent that there 
was any deficiency with respect to the Kent requirements, 
such error was not prejudicial, as the instant decision 
reopens the claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records and the Veteran has submitted a 
medical record generated in support of a Social Security 
claim.  The Veteran was provided with Release of Information 
forms used by the VA in obtaining medical records, which he 
signed and returned to the RO.  However, the Veteran did not 
complete those forms or provide any information regarding any 
physicians, hospitals, or other medical providers from whom 
treatment records could or should be sought.  The Veteran has 
not identified any additional pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of treatment of or a 
diagnosis related to aching joints, or complaints relative 
thereto, during service.  Further, there is no competent 
evidence of a diagnosed disability related to herbicide 
exposure, or of any other disability which may be related to 
the Veteran's military service.  As the evidence does not 
indicate any disability that may be associated with service, 
a medical examination or medical opinion is not required to 
decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

II.  New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Procedural History and Evidence Previously Considered

The evidence considered in the prior final decision consisted 
of: the Veteran's DD Form 214, his service treatment records, 
and his statements in support of his claim for aching joints, 
which he attributed to his exposure to Agent Orange in 
Vietnam. 

In April 1991, the Veteran claimed entitlement to service 
connection for a disability manifested by aching joints.  He 
was offered an opportunity for an examination to determine if 
he had any disabilities or other residuals of herbicide 
(Agent Orange) exposure for which service connection could be 
granted.  He completed the proffered application for benefits 
and listed joint pain associated with Agent Orange 
contamination.  A physical examination was scheduled but the 
Veteran failed to report, and the claim was consequently 
denied.

In August 1994, the Veteran applied for service connection of 
a condition resulting from herbicide exposure, namely aching 
joints (knees, elbows, hips, neck, and back).  The claim was 
denied by an October 1994 rating decision because, while 
exposure to herbicides was conceded based on the Veteran's 
service in Vietnam, he did not have a diagnosed condition for 
which presumptive service connection was allowed, nor was 
there evidence of any diagnosed disability.  Further, there 
was no evidence in the Veteran's service treatment records of 
aching joints in service, nor any evidence showing a 
manifestation of such within one year of service separation 
(the presumptive period for arthritis under 38 C.F.R. 
§§ 3.307, 3.309 (2009)).  Notably, the rating decision also 
denied service connection for residuals of scarlet fever, 
which was diagnosed in service in April 1969.  Thus, the RO 
found there was no basis for an award of service connection.  

Additional Evidence

In December 2007, the Veteran again applied for service 
connection of a condition manifested by pain in all joints 
which he attributed to herbicide exposure while serving in 
Vietnam.

Additional evidence submitted in support of the Veteran's 
claim included lay statements from three friends, from the 
Veteran's wife, and from the Veteran himself.  The new 
evidence also included a functional capacity evaluation 
completed in conjunction with a Social Security claim by a 
doctor whose signature is illegible.

The lay statements of the Veteran's wife and friends, 
received in March 2008, describe the Veteran's symptoms of 
joint pain and back pain and report that he has had numerous 
medical tests, including X-rays and blood tests, but the 
doctors have been unable to find a diagnosis for his 
condition.  It was specifically noted that tests for 
arthritis have been negative.

Statements from the Veteran received in March 2008, May 2008, 
and September 2008, describe his symptoms of aching joints, 
confusion, fatigue, and weakness.  He repeatedly stated that 
he sought treatment beginning in 1970 and that no one has 
been able to determine a diagnosis for his symptomatology. 

The functional capacities evaluation, completed in November 
2007, lists as diagnoses: osteoarthritis, polyarthritis, and 
Agent Orange exposure, with symptoms listed as fatigue and 
joint pain.  It then describes the Veteran's ability to 
engage in specific activities such as standing, walking, 
stooping, using his hands, and lifting.  It does not include 
an examination or treatment report, and the name of the 
signing physician is illegible.

The Veteran's written statements, those of his wife and his 
friends, and the functional capacities evaluation are all 
new, as they were not previously of record.  These statements 
give no indication that the Veteran has a medical diagnosis 
of any condition manifested by aching joints, to include one 
that might be attributed to herbicide exposure.  The 
Veteran's own written statements repeatedly note that none of 
his doctors have ever been able to give him a diagnosis for 
his problems and have ruled out arthritis.  

However, the functional capacities evaluation states that the 
Veteran suffers from osteoarthritis, polyarthritis, and Agent 
Orange exposure.  Although it contains none of the 
information on which the diagnoses were based, it does list 
the symptom of aching joints, for which the Veteran is 
seeking service connection.  Accordingly, the existence of 
this diagnosis would relate to the unestablished fact 
necessary to substantiate a claim of service connection - 
that is, the existence of a diagnosed condition which is 
attributable either to herbicide exposure or to some other 
aspect of the Veteran's military service - and raises a 
reasonable possibility of substantiating his claim.  

Accordingly, the Board concludes that new and material 
evidence has been received, and that the claim of service 
connection for a condition manifested by aching joints, to 
include as due to herbicide/Agent Orange exposure is 
accordingly reopened.  

ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a condition manifested by aching joints due to 
exposure to herbicide/Agent Orange is granted.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  
 
In March 2008, the Veteran submitted a copy of a functional 
capacities evaluation conducted in November 2007 on which the 
physician's signature was illegible.  The diagnoses listed on 
this document are osteoarthritis, polyarthritis, and Agent 
Orange exposure.  As the Veteran had service in Vietnam, his 
exposure to Agent Orange is conceded.  However, there is 
insufficient medical evidence to make a determination on his 
claim.  Hence, the low threshold of McLendon is met, and a VA 
examination of the Veteran should be conducted on remand.

The November 2007 evaluation appears to have been completed 
in conjunction with an application for Social Security 
Disability benefits.  The claims file does not include any 
other information regarding a Social Security claim and does 
not indicate that the RO has sought copies of the records 
associated with the claim.

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
the possession of SSA are constructively in possession of VA 
(See 38 C.F.R. § 3.201), and that if VA does not seek to 
secure such records from SSA, it violates its duty to assist 
the Veteran under 38 U.S.C.A. § 5107(a).  The Court has 
adhered to this precedent and has consistently remanded to 
the Board cases in which SSA records have not been sought.  
Therefore, the Board has no alternative but to remand these 
matters for such records. 

Finally, as noted, the physician's signature on the 
evaluation is illegible.  The Veteran has not submitted any 
other medical records, nor has he provided any information on 
treating physician which would allow VA to seek to obtain 
such records on his behalf.  As it appears that he has been 
examined, if not treated, for the condition for which he 
seeks service connection, pertinent medical records related 
to this treatment should also be secured for the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has ever 
sought or received Social Security 
Disability benefits.  If such benefits 
have been sought, take the necessary 
steps to secure copies of the 
determination as well as all medical 
records related thereto for inclusion in 
the claims file.

2.  Ask the Veteran to provide copies of 
treatment records from all his current 
physicians or to provide their names and 
addresses as well as signed releases to 
enable VA to obtain these records on his 
behalf.  Secure copies of the complete 
records of all such treatment and 
evaluation from all identified sources.  
If any such records are unavailable, 
document efforts to obtain them for the 
claims file and advise the Veteran and 
his representative of their 
unavailability. 

3.  Afford the Veteran an appropriate VA 
examination to determine the exact nature 
of his present disability, if any.  All 
diagnoses should be listed.  For each 
diagnosis, the examiner should state 
whether it is at least as likely as not 
related to his military service, to 
include exposure to herbicides therein.  
The examiner should be provided with a 
copy of the claims file for review.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.  A complete rationale should 
accompany the opinion.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

4.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


